DETAILED ACTION
First Office Action with respect to claims 1-18.  Claims 1, 8 and 15 are independent. This application is a continuation (CON) of application 16/708,281 issued 01/05/2021 as patent 10,885,554.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2008/0280624 A1
Wrappe, Thomas Keith 
11-2008
US-2013/0065584 A1
Lyon et al.
03-2013
US-2014/0279123 A1
Harkey et al.
09-2014


Allowable Subject Matter
Claims 3, 4, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10,885,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.  For example, the instant independent claims 1, 8 and 15 are unpatentable over the patent independent claims 2, 9 and 16, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wrappe (2008/0280624) in view of Lyon (2013/0065584).
Regarding claim 1, Wrappe discloses - A system, comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform the operations ([0015, 0044, 0071] and Figs. 2-4) comprising receiving, via a merchant device associated with a location of a first merchant (one or more beacon stations are programmed to broadcast the data identifying the site. [0013] the microcell beacon broadcasts identification information (e.g., the unique ID of the transmitter, a street address, an identity of a commercial site) [0033] [0013, 0033, 0049], a check-in request from a user device, wherein the check-in request includes a plurality of data packets, the plurality of data packets corresponding to a first packet sequence; determining that the first packet sequence corresponds to a stored packet sequence that is uniquely associated with the first merchant; and in response to determining that the first packet sequence corresponds to the stored packet sequence that uniquely corresponds to the first merchant [0033, 0049], performing a check-in of the user device with the location of the first merchant. (The identification information broadcast at the microcell beacon and received at the mobile station may be further transmitted from the mobile station to a remote server. Content sever selectively provides location specific content to the mobile station automatically based on the identity of the site, which may be of interest to the user of the mobile station.  Content server is connected with a database of location specific content , which may be updated by the operator of the commercial site through network (e.g., Internet) using client computer. [0033, 0044] and Figs. 5 & 8)
Wrappe teaches that the data received, for example, the vendor location, address, etc. but doesn’t expressly describe the information as sequences though digital data is transmitted as such.
In an analogous art, Lyon teaches transmitting beacon messages. (Fig. 2) The beacon transmission is received by one or more mobile computing devices that perform various actions based in part on location-based information and other identifying information. ([0048, 0052] and Fig. 3.)  Also, see Lyon Fig. 8 for components typically found in mobile devices at the time.  In Lyon, a received packet sequence matches a packet sequence stored in the memory. ([0044, 0062] and Fig. 6).  Lyon teaches receiving a first packet sequence from a beacon using a Bluetooth® low energy (BLE) protocol, the first packet sequence including a specific sequence of packets identifying a location of the beacon, ([0048, 0052, 0054-0055] and Fig. 3) and sending, by the client computing device, a check in request to check in to the location when the first received packet sequence matches a stored second packet sequence specific to the location. ([0044, 0055, 0062] and Figs. 5-7)
As noted in earlier related applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Lyon for the benefit of using off-the-shelf components including the trademarked low-energy Bluetooth (BLE) device and its built-in configurations/settings and protocols in the system of Wrappe.  Both Wrappe and Lyon teach using Bluetooth to transmit information using digital sequences via a beacon that is received by mobile communications devices known in the art to be configured with processors, transceivers, memory, firmware, software, applications, APIs, IO, user interfaces, displays, etc.  Combining the techniques and components of Lyon with Wrappe would have fallen within the scope and practices of the art whereby practitioners would likely have yielded predictable results.
Additionally, the ‘Related Art’ section of the instant application teaches many of the elements of the instant claims and is also considered in the rejections to the claims. For example, If the user is checking in via a payment processing service, such as provided by PayPal, Inc. or San Jose, Calif., the user may be provided with options for selecting, ordering, and paying for items through the payment processing service when checking in, providing convenience for both the user and the merchant. [0004]
The following dependent claims are also rejected with the prior art combination used for claim 1 as the reasons to combine remain the same.
 
Regarding claim 2, Wrappe discloses the first packet sequence includes information corresponding to the location of the first merchant. (received packet sequence matches a stored second packet sequence specific to the location. ([0044, 0055, 0062] and Figs. 5-7)

Regarding claim 5, Wrappe discloses receiving, via the merchant device associated with the location of the first merchant, location information corresponding to the location of the first merchant; and wherein the performing the check-in of the user device with the location of the first merchant is further based on identifying the location of the first merchant based on the received location information. [0013, 0033, 0044, 0049]

Regarding claim 6, Wrappe discloses in response to the performing the check-in of the user device with the location of the first merchant, transmitting an offer associated with the first merchant to the user device. (information related to the store (e.g., electronic coupons, special of the day, a web page of the store, or other information that the user of a mobile station may be interested) can be transmitted to the mobile station. [0044, 0047, 0052]

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features.
Regarding claim 9, the analysis used for claim 2 applies.
Regarding claim 12, the analysis used for claim 5 applies.
Regarding claim 13, the analysis used for claim 6 applies.
Regarding claim 15, the analysis used for claim 1 applies as the claims contain similar features.
Regarding claim 16, the analysis used for claim 2 applies.
Regarding claim 19, the analysis used for claim 5 applies.
Regarding claim 20, the analysis used for claim 6 applies.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wrappe (2008/0280624) in view of Lyon (2013/0065584) and further in view of Harkey (2014/0279123).

Regarding claim 3, Wrappe with Lyon doesn’t expressly disclose in response to the performing the check-in of the user device with the location of the first merchant, transmitting, to a device corresponding to the first merchant, user information associated with a user of the user device.
In an analogous art, Harkey teaches a checking-in system where the system indicates that the user information has been automatically transmitted to the merchant [0062, 0069] and Figs. 2 & 3. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used check-in features known in the art depending on the system constraints and objectives to obtain an automated check-in application/system with expected features and controls. The modification of Wrappe/Lyon with Harkey would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.

Regarding claim 4, Harkey teaches and/or suggests the user information includes one or more preferences associated with the user. [0062]

Regarding claim 10, the analysis used for claim 3 applies.
Regarding claim 11, the analysis used for claim 4 applies.
Regarding claim 17, the analysis used for claim 3 applies.
Regarding claim 18, the analysis used for claim 4 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2012/0124176 A1
Curtis et al.
05-2012
US-2009/0327135 A1
Nguyen et al.
12-2009
US-9,264,850 B1
Lee, Bob
02-2016


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643